I concur in the majority's resolution of the first and third assignments of error but dissent from their decision on the second assignment of error.
The issue under appellant's second assignment of error is whether the trial court's amplification of the statutory definition of reasonable doubt prejudiced appellant and thereby denied him a fair trial.
The statutory definition of reasonable doubt is clearly recited in R.C. 2901.05. If a trial court seeks to amplify that definition it must do so with great caution. Amplification, however, must be erroneous and prejudicial to the complaining party before the judgment of the trial court will be disturbed.State v. Sargent (1975), 41 Ohio St.2d 85 [70 O.O.2d 169];State v. Seneff (1980), 70 Ohio App.2d 171 [24 O.O.3d 215].
In the case sub judice the jury's verdict was supported by evidence proving appellant's guilt beyond a reasonable doubt. Error, if any, in the trial court's amplification of the term reasonable doubt was harmless.
Under the circumstances I do not believe that "effective teaching" requires a "sanction" of reversal where prejudicial error has not intervened.
For these reasons I respectfully dissent.
I would affirm.